Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claims 1 and 8: the limitations of “wherein the one or more heat-generating components is thermally disposed within a heatsink and thermally coupled to a temperature sensor” in combination with the remaining limitations in the claim cannot be found in the prior art. The heat-generating components of the prior art are not known to be thermally disposed within a heatsink and thermally coupled to a temperature sensor. 
Re. claim 21: the limitations of “the sloping surface connects the first flat top surface of the upstream portion with the second flat top surface of the downstream portion such that airflow entering the upstream portion at the first open end is directed to exit the downstream portion at the second open end” in combination with the remaining limitations in the claim cannot be found in the prior art. While changing the shape of an air duct would have been within the abilities of one of ordinary skill in the art, such a person of ordinary skill would not have been motivated to modify the prior art teachings in the claimed way. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 26, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835